 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
         CLINTON E. CASEY,
 8                                Plaintiff,
                                                           C18-1358 TSZ
 9              v.
                                                           MINUTE ORDER
10       ALCOA CORPORATION, et al.,
11                                Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)        Plaintiff’s Motion to Compel, docket no. 66, is GRANTED in part and
14
                     DENIED in part as follows:
15                   (a) Request for Production (“RFP”) No. 1: Plaintiff’s motion to compel is
                         DENIED as overbroad and duplicative of other more narrowly tailored
16                       requests.
17                   (b) RFP No. 2: Plaintiff’s motion to compel is GRANTED in part as
                         follows. Defendant shall produce all Material Safety Data Sheets for
18                       products containing asbestos manufactured at Defendant’s Chehalis
                         facility from January 1, 1973 to December 31, 2005.
19
                     (c) RFP No. 3: Plaintiff’s motion to compel is GRANTED in part as
20                       follows. Defendant shall produce copies of all packaging logos and
                         labels for products containing asbestos manufactured at Defendant’s
21                       Chehalis facility from January 1, 1973 to December 31, 2005.

22                   (d) RFP No. 4: Plaintiff’s motion to compel is GRANTED.

23

     MINUTE ORDER - 1
 1              (e) RFP No. 5: Plaintiff’s motion to compel is GRANTED.

 2              (f) RFP No. 6: Plaintiff’s motion to compel is GRANTED.

 3              (g) RFP No. 7: Plaintiff’s motion to compel is GRANTED in part as
                    follows. Plaintiff shall produce all communications that refer or relate
 4                  to asbestos or products containing asbestos from January 1, 1973 to
                    December 31, 2005 with the following entities only: (a) Combustion
 5                  Engineering; (b) C-E Refractories; (c) Alcoa Corporation; and
                    (d) Arconic, Inc.
 6              (h) RFP No. 8: Plaintiff’s motion to compel is GRANTED in part as
                    follows. Plaintiff shall produce all documents that refer or relate to
 7                  sales of products containing asbestos to Alcoa Corporation, including
                    but not limited to invoices, receipts, batch cards, batch sheets, formulas,
 8                  memoranda, and correspondence from January 1, 1973 to December 31,
                    2005.
 9
                (i) RFP No. 9: Plaintiff’s motion to compel is GRANTED in part as
10                  follows. Plaintiff shall produce all documents that refer or relate to
                    asbestos or asbestos-related hazards from January 1, 1973 to
11                  December 31, 2005.

12              (j) RFP No. 10: Plaintiff’s motion to compel is GRANTED in part as
                    follows. Plaintiff shall produce all documents that refer or relate to
13                  vermiculite from January 1, 1973 to December 31, 2005.

14              (k) RFP No. 11: Plaintiff’s motion to compel is GRANTED in part as
                    follows. Defendant shall produce all documents that refer or relate to
15                  workers’ compensation claims for respiratory disease, including but not
                    limited to pleural plaques, pleural thickening, asbestosis, lung cancer,
16                  and mesothelioma for employees who worked from January 1, 1973 to
                    December 31, 2005. Defendant shall redact any names, addresses,
17                  social security numbers, and/or dates of birth appearing on any of those
                    documents to ensure the information in the documents cannot be used to
18                  link patient identities to other medical information.

19        (2)   Defendant shall produce documents responsive to Plaintiff’s requests
                within ten (10) days of the date of this Minute Order. With respect to all
20              requests granted, if any materials are withheld on the basis of attorney-
                client privilege or the work-product doctrine, Defendant shall provide an
21              appropriate log contemporaneously with its disclosures pursuant to this
                Minute Order.
22

23

     MINUTE ORDER - 2
 1        (3)   Except as GRANTED, all other requests are DENIED.

 2        (4)   The parties’ discovery deadline is EXTENDED to January 10, 2020.

 3        (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
                record.
 4        Dated this 27th day of December, 2019.
 5
                                                   William M. McCool
 6                                                 Clerk

 7                                                 s/Karen Dews
                                                   Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
